DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.


Applicant's amendment 29 July 2022 is acknowledged.  Claims 1-4, 7, 9, 10, 12, 14, 17, 19, 20, 23, 26, 36, 37, 40, 41, 44, 187, 191, and 192 have been amended.  Claims 5, 6, 8, 11, 13, 15, 16, 18, 21, 22, 24, 25, 27-35, 38, 39, 42, 43, 45-186, 190, and 193-198 have been cancelled.  No claims have been added.  Claims 1-4, 7, 9, 10, 12, 14, 17, 19, 20, 23, 26, 36, 37, 40, 41, 44, 187-189, 191, and 192 are pending.

Claims 2-4, 7, 10, 12, 14, 17, 19, 20, 23, 26, 36, 37, 40, 41, 187-189, and 192 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 August 2021.


Claims 1, 9, 44, and 191 are under consideration.  The elected species is a construct that is “Fc-41BBL”, represented by Figure 1A, in which the first monomer comprises SEQ ID NO: 195, the second and third monomers comprise SEQ ID NO: 196, the first dimerization domain is the Fc_Knob_human_IgG1 (D221-K447) S354C, T366W Fc domain as set forth in SEQ ID NO: 77 and the second dimerization domain is the Fc_Hole_Human_IgG1 (D221-K447) Y349C, T366A, Y407V Fc domain as set forth in SEQ ID NO: 78, and wherein the construct does not comprise any additional domains.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following rejection under 35 U.S.C. 102 is set forth with respect to the generic invention recited in claims 1, 9, 44, and 191. 

Claims 1, 9, 44, and 191 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by WO2016075278 to Amann et al. (“Amman;” IDS). 
Amman teaches TNF family ligand trimer-containing antigen binding molecules comprising at least one moiety capable of binding a target antigen and first and second polypeptides that are linked to each other by a disulfide bond, wherein the first polypeptide comprises two ectodomains of a TNF ligand family member covalently linked together by a peptide linker and the second polypeptide comprises only one ectodomain.  See e.g., Abstract, “Field of the Invention” on page 1. and Figures 1-5.  One example in Figure 2 is illustrated below: 

    PNG
    media_image1.png
    312
    327
    media_image1.png
    Greyscale

That structure comprises an Fab portion of an antibody linked to a heterodimeric Fc region, the chains of the Fc linked to 4-1BBL domains.  The heterodimeric Fc functions to dimerize the construct.  E.g. page 63, lines 3-6.  As discussed on pages 63-68, Fc domains have multiple functions (even those constructs with reduced effector function still have the function of increasing serum half-life).  The constructs of Amman are therefore “multifunctional” at least in that they have one or more Fc functions as well as function imparted by the 4-1BBL domains.
Additionally, while the Fab portion of the structure provides targeting function in most of the constructs described by Amman, Amman also teaches control constructs comprising a DP47 non-targeting antibody Fab.  E.g., Example 1.4 pages 179-182 including Tables 17/18, and Example 7.3 on pages 292-296.  
On pages 97-101, Amman teaches pharmaceutical compositions comprising the construct.   
	Regarding claim 1, Amman therefore teaches pharmaceutical compositions comprising a multifunctional molecule (i.e., molecules that contain an antibody Fc region, which is a domain that interacts with multiple Fc receptors, and that contain 4-1BBL domains that can interact with 4-1BB) that comprises first, second, and third monomer molecules (i.e., each of the residue 71-254 fragments of the 4-1BBL ectodomain) that are members of the TNFSF (4-1BBL is TNFSF9), where the first and second monomer are covalently linked (i.e., joined by a peptide linker) and the third monomer is non-covalently associated with the first and second monomers, and wherein the first and second monomers are covalently linked (i.e., via another peptide linker) to a first dimerization molecule (i.e., the first hinge-CH2-CH3 Fc domain) and the third monomer is covalently linked (i.e., via another peptide linker) to a second dimerization molecule (i.e., the second hinge-CH2-CH3 Fc domain) that is non-covalently (i.e., via disulfide bonding and/or the knob-into-hole substitutions in the CH3 domain) associated with second dimerization molecule; wherein the molecule does not comprise a targeting moiety that is an antigen binding domain of an antibody (i.e., the non-targeting DP47 Fab), and wherein the molecule does not comprise a cytokine molecule.  It is acknowledged that Amman does not prepare control constructs comprising the DP47 Fab in the structure of Figure 1.5, but the ordinary artisan would have at once immediately envisaged the DP47 Fab-containing control of the construct of Figure 1.5 in view of the teachings of Amman.
Regarding claim 9, in the constructs of Amman, each of the first and second heavy chains serve as dimerization domains and the 4-1BBL monomers are linked to those heavy chains at each C-terminus. 
Regarding claim 44 subparts (i),(iii), (vi), (vii), (ix), and (x), the constructs, as described above, comprise homotrimers of human 4-1BBL, which is a member of the TNFSF (i.e., TNFSF9) and comprises the 4-1BBL fragment shown in Table 1 as SEQ ID NO: 9 (which is a subfragment of residues 71-254 of the human 4-1BBL sequence used in the constructs, which therefore comprise that sequence).  
Regarding claim 191, pharmaceutical compositions comprising the constructs are taught on pages 97-101 of Amman.
The teachings of Amman therefore anticipate the generic invention recited in instant claims 1, 9, 44, and 191.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 44, and 191 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016075278 to Amann et al. (“Amman;” IDS).
Rejection Applied to Amended Claims
Amman teaches TNF family ligand trimer-containing antigen binding molecules comprising at least one moiety capable of binding a target antigen and first and second polypeptides that are linked to each other by a disulfide bond, wherein the first polypeptide comprises two ectodomains of a TNF ligand family member covalently linked together by a peptide linker and the second polypeptide comprises only one ectodomain.  See e.g., Abstract, “Field of the Invention” on page 1. and Figures 1-5.  One example in Figure 2 is illustrated below: 

    PNG
    media_image1.png
    312
    327
    media_image1.png
    Greyscale

That structure comprises an Fab portion of an antibody linked to a heterodimeric Fc region, with the two polypeptide chains of the Fc linked to 4-1BBL domains.  The heterodimeric Fc functions to dimerize the construct.  E.g. page 63, lines 3-6.  As discussed on pages 63-68, Fc domains have multiple functions (even those constructs with reduced effector function still have the function of increasing serum half-life).  The constructs of Amman are therefore “multifunctional” at least in that they have one or more Fc functions as well as function imparted by the 4-1BBL domains.
Beginning on page 97 and continuing on for several pages with options, Amman teaches that any of the constructs can be included in a pharmaceutical composition comprising a pharmaceutically acceptable excipient.
In Example 2.1.3 on pages 188-192, Amman describes an additional construct comprising three monomers of human 4-1BBL comprising residues 71-254.  The sequences are listed in Table 23 on pages 189-192.  The construct is illustrated in Figure 2.3:

    PNG
    media_image2.png
    334
    362
    media_image2.png
    Greyscale
 
The construct has the same general structure as in Figure 1.5 but comprises the VH and VL domains of an anti-FAP antibody, as shown in SEQ ID NOS: 123 and 124.  The description of the construct on pages 188-189 in this case also describes the knob substitutions in the anti-FAP huIgG 1 monomeric light chain as containing the substitutions S345C and T366W in the CH3 domain and the hole substitutions Y349C, T366S, L368A, and Y407V in the anti-FAP huIgG1 hole dimeric ligand chain.  E.g., page 189, lines 15-19.  While the exemplified construct places the first and second 4-1BBL monomers on the “hole” chain and the third 4-1BBL monomer on the “knob” chain, Amman teaches at pages 66-67, especially page 66 at lines 31-33, that the ‘knob” and the “hole” can be in the CH3 domain on either subunit and still promote heterodimerization between the two heavy chains containing the Fc domains. 
	Amman’s SEQ ID NOS: 123 and 124 contain additional substitutions in the Fc region to reduce Fc receptor binding, but Amman teaches on page 64 that these substitutions are only in certain aspects.  
The anti-FAP (a tumor antigen) Fab portion of this structure provides targeting of the tumor antigen FAP, but Amman also teaches control constructs comprising a DP47 non-targeting antibody Fab.  E.g., Example 1.4 pages 179-182 including Tables 17/18, and Example 7.3 on pages 292-296.  

	Amman does not prepare control constructs comprising the DP47 Fab in the structure of Figure 1.5.  But given the teachings of Amman regarding use of control constructs comprising a non-targeting DP47 Fab for controls of the other targeting constructs prepared by Amman, the ordinary artisan prior to the effective filing date would have been motivated to prepare a DP47 Fab-containing control of the construct of Figure 1.5.  Amman teaches all of the sequences of the individual components and the methodology needed to prepare a control construct having the domain arrangement shown in Figure 2 (construct 1.5) (or Figure 4 (construct 2.3)).  Given that Amman teaches the importance of control constructs comprising a non-targeting DP47 component generally, it would have been obvious to the ordinary artisan prior to the effective filing date to also prepare control, non-targeting constructs containing a non-targeting DP47 Fab.  That control construct would meet all of the limitations of claims 1, 9, 44 (with respect to subparts (i),(iii), (vi), (vii), (ix), and (x)), and 191.
  
	Specifically, regarding claim 1, Amman teaches pharmaceutical compositions comprising any of the constructs, including control constructs.  Both the targeting and non-targeting constructs of the format in Figure 2 (1.5) and Figure 4 (2.3) are multifunctional molecules (i.e., molecules that contain an antibody Fc region, which is a domain that interacts with multiple Fc receptors, and that contain 4-1BBL domains that can interact with 4-1BB) that comprises first, second, and third monomer molecules (i.e., each of the residue 71-254 fragments of the 4-1BBL ectodomain) that are members of the TNFSF (4-1BBL is TNFSF9), where the first and second monomer are covalently linked (i.e., joined by a peptide linker) and the third monomer is non-covalently associated with the first and second monomers, and wherein the first and second monomers are covalently linked (i.e., via another peptide linker) to a first dimerization molecule (i.e., the first hinge-CH2-CH3 Fc domain) and the third monomer is covalently linked (i.e., via another peptide linker) to a second dimerization molecule (i.e., the second hinge-CH2-CH3 Fc domain) that is non-covalently (i.e., via disulfide bonding and/or the knob-into-hole substitutions in the CH3 domain) associated with second dimerization molecule; wherein the molecule does not comprise a targeting moiety that is an antigen binding domain of an antibody (i.e., the non-targeting DP47 Fab), and wherein the molecule does not comprise a cytokine molecule. 
Regarding claim 9, in the constructs of Amman, each of the first and second heavy chains serve as dimerization domains and the 4-1BBL monomers are linked to those heavy chains at each C-terminus. 
Regarding claim 44 subparts (i),(iii), (vi), (vii), (ix), and (x), the constructs, as described above, comprise homotrimers of human 4-1BBL, which is a member of the TNFSF (i.e., TNFSF9) and comprises the 4-1BBL fragment shown in Table 1 as SEQ ID NO: 9 (which is a subfragment of residues 71-254 of the human 4-1BBL sequence used in the constructs, which therefore comprise that sequence).  
Regarding claim 191, pharmaceutical compositions comprising the constructs are taught on pages 97-101 of Amman.

Regarding the elected species, this is a construct that is “Fc-41BBL”, represented by Figure 1A in the instant specification, reproduced below:

    PNG
    media_image3.png
    401
    137
    media_image3.png
    Greyscale

The species election also required that the first monomer comprises SEQ ID NO: 195, the second and third monomers comprise SEQ ID NO: 196, the first dimerization domain is the Fc_Knob_human_IgG1 (D221-K447) S354C, T366W Fc domain as set forth in SEQ ID NO: 77 and the second dimerization domain is the Fc_Hole_Human_IgG1 (D221-K447) Y349C, T366A, Y407V Fc domain as set forth in SEQ ID NO: 78, and wherein the construct does not comprise any additional domains.

Amman’s teachings as exemplified by SEQ ID NOS: 123 and 124, discussed above with respect to the generic claim language, do not result in the elected species.  However, Amman’s teachings also render the elected species obvious.  

SEQ ID NOS: 77, 78, 195, and 196 of the instant claims are described in Table 5 on pages 179-181 of the specification and are shown below for convenience:
Table 5 p. 179: 

    PNG
    media_image4.png
    105
    634
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    98
    631
    media_image5.png
    Greyscale


Table 5, pp 180 and 181

    PNG
    media_image6.png
    56
    636
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    117
    634
    media_image7.png
    Greyscale



Instant SEQ ID NO: 195 is identical to SEQ ID NO: 1 of Amman, which is residues 71-254 of human 4-1BBL.
DE   Human 4-1BBL (71-254), SEQ 1.
PN   WO2016075278-A1.
SQ   Sequence 184 AA;
  Query Match             100.0%;  Score 930;  DB 23;  Length 184;
  Best Local Similarity   100.0%;  
  Matches  184;  Conservative  0;  Mismatches  0;  Indels  0;  Gaps  0;

Qy          1 REGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTGGLSYKEDT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 REGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTGGLSYKEDT 60

Qy         61 KELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALTVDLPPASS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALTVDLPPASS 120

Qy        121 EARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTPEIPAGLPS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTPEIPAGLPS 180

Qy        181 PRSE 184
              ||||
Db        181 PRSE 184

SEQ 195 and SEQ ID NO: 196 are identical except that SEQ ID NO: 196 has a truncation of the C-terminal “E” found in SEQ ID NO: 195.  SEQ ID NO: 196 is therefore a C-terminal truncation of SEQ ID NO: 1 of Amman.
DE   Human 4-1BBL (71-254), SEQ 1.
PN   WO2016075278-A1.
SQ   Sequence 184 AA;
  Query Match             100.0%;  Score 925;  DB 23;  Length 184;
  Best Local Similarity   100.0%;  
  Matches  183;  Conservative  0;  Mismatches  0;  Indels  0;  Gaps  0;

Qy          1 REGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTGGLSYKEDT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 REGPELSPDDPAGLLDLRQGMFAQLVAQNVLLIDGPLSWYSDPGLAGVSLTGGLSYKEDT 60

Qy         61 KELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALTVDLPPASS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 KELVVAKAGVYYVFFQLELRRVVAGEGSGSVSLALHLQPLRSAAGAAALALTVDLPPASS 120

Qy        121 EARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTPEIPAGLPS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EARNSAFGFQGRLLHLSAGQRLGVHLHTEARARHAWQLTQGATVLGLFRVTPEIPAGLPS 180

Qy        181 PRS 183
              |||
Db        181 PRS 183

A trimer comprising a first monomer of SEQ ID NO: 195 and second and third monomers of SEQ ID NO: 196 is a “homotrimer” of 4-1BBL monomers in view of the definitions in the specification on page 55 and page 78, line 28, to page 79, line 2.  Amman also teaches that any of several fragments of human 4-1BBL can be used, including those with deletions of up to six amino acids at the terminus.  E.g., page 45, line 34 to page 46, line 12.  SEQ ID NOS: 196 is therefore an obvious alternative to SEQ ID NO: 1 of Amman and the Specification does not establish any surprising effect for utilizing monomers with the amino acid sequence of SEQ ID NO: 196 versus that of SEQ ID NO: 195.
The species elections are reflected in subpart (xii-o) of claim 44, which is a construct comprising instant SEQ ID NO: 173 and 174 (each lacking the signal peptide of SEQ ID NO: 74; “METDTLLLWVLLLWVPGSTG”) and described in Table 6 on page 187 of the Specification:

    PNG
    media_image8.png
    407
    639
    media_image8.png
    Greyscale

SEQ ID NO: 173 contains the same Fc_Knob as found in elected SEQ ID NO: 77, as shown below:
Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVYTLPPCREEMTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPCREEMTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180


SEQ ID NO: 174 contains the same Fc_Hole as found in elected SEQ ID NO: 78, as shown below:
Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVCTLPPSREEMTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVCTLPPSREEMTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 227
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 227


SEQ ID NO: 173 (shown as Qy) differs from the Fc_Knob found in SEQ ID NO: 124 of Amman (shown as Db), as shown below:
Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              |||||||||||||  |||||||||||||||||||||||||||||||||||||||||||||
Db        221 DKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 280

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              |||||||||||||||||||||||||||||||||||||||||||||||| |||||||||||
Db        281 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALGAPIEKTISKAK 340

Qy        121 GQPREPQVYTLPPCREEMTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              |||||||||||||||:|:||||||||||||||||||||||||||||||||||||||||||
Db        341 GQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 400

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK
              |||||||||||||||||||||||||||||||||||||||||||||| 
Db        401 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG-

SEQ ID NO: 174 (shown as Qy) differs from the Fc_Hole found in SEQ ID NO: 123 of Amman (shown as Db), as shown below:
Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              |||||||||||||  |||||||||||||||||||||||||||||||||||||||||||||
Db        221 DKTHTCPPCPAPEAAGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 280

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              |||||||||||||||||||||||||||||||||||||||||||||||| |||||||||||
Db        281 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALGAPIEKTISKAK 340

Qy        121 GQPREPQVCTLPPSREEMTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              |||||||||||||||:|:||||||||||||||||||||||||||||||||||||||||||
Db        341 GQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 400

Qy        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK
              ||||||||||||||||||||||||||||||||||||||||||||||         
Db        401 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG-

For the alignments of SEQ ID NOS: 123 and 124 of Amman, the underlined differences reflect the “P329G LALA” substitutions that Amman teaches on page 64 as optional to reduce Fc receptor binding for human IgG1 Fc domains.  Accordingly, constructs lacking those substitutions would have been obvious alternative embodiments in view of the teachings of Amman.
	In addition, the different amino acids at positions 356 and 358 of SEQ ID NOS: 123 and 124 of Amman are an allotypic difference in human IgG1.  The Fc sequence of Amman is the G1m1 allotype whereas the Fc sequence in SEQ ID NOS: 173 and 174 are the G1m-1 allotype.  Each allotype was well known in the art prior to the effective filing date so that constructs comprising either allotype would have also been obvious alternatives.
	The deletion of the K (lysine) at the end of the Fc domain was also a routine, art-recognized alternative to a construct comprising the lysine.  In vivo, the lysine of the Fc is rapidly cleaved and therapeutic constructs routinely opt to eliminate the lysine from Fc-containing constructs.  
	
SEQ ID NOS: 173 and 174 also differ from SEQ ID NOS: 123 and 124 of Amman in that the covalently linked first and second 4-1BBL monomers are attached to the “Fc_Knob” in SEQ ID NO: 173 and the third 4-1BBL monomer is attached to the Fc_Hole in SEQ ID NO: 174.  However, Amman teaches that the fusion of the monomers to Fc domains comprising knob and hole substitutions generally.  E.g., page 47, lines 4-8; page 66, line 31 to page 67 line 4.  Fusion of first and second monomers to either chain with the third monomer fused to the other Fc would have been an obvious alternative arrangement that would have predictably provided similar activity.
	In addition, SEQ ID NOS: 173 and 174 differ from SEQ ID NOS: 123 and 124 of Amman in the specific linkers used to link the Fc domains to the monomers. In each of SEQ ID NO: 173 and 174 this linker is a 20 amino acid linker comprising repeats of GGGGS (i.e., (G4S)4).   The linker used to link the first monomer to the second monomer is GGGGSGGGG.  However, Amman at page 46 lines 21-33 teaches that peptide linkers were known in the art, particularly those linkers that comprise combinations of GGGGS repeats.  Amman also teaches using linkers of between 2 and 20 amino acids.  The linkers used in SEQ ID NOS: 173 and 174 meet the linker limitations of Amman and are of similar amino acid composition.  Accordingly, the linkers in SEQ ID NOS: 173 and 174 would have been obvious alternative to the linkers used by Amman and the specification does not shown any unexpected benefit to selecting the particular linkers used.  
	
	Amman does not teach constructs that comprise the heterodimerized Fc linked to the 4-1BBL monomers but completely lacking additional domains, as required by the Species election.  

But while Amman’s antigen binding targeting domain provides function in most of the constructs, Amman also teaches control constructs comprising a DP47 non-targeting antibody Fab control taught by Amman.  In this case, there is no function for the DP47 portion of the construct so that its removal to provide an alternate control construct formulated in a pharmaceutically acceptable carrier would have been obvious in view of the teachings of Amman prior to the effective filing date.  Further, Amann on page 3, lines 25-27, references prior art constructs that lack targeting domains but comprise a TNFSF trimer (as a single polypeptide) linked to the CH3 domain of an Fc region.  Amman’s discussion of the art prior to Amman’s filing date also makes clear that variations lacking the targeting domain were obvious alternate embodiments.  The Fc-linked 4-1BBL trimer would have been expected to have multifunctional activity when administered in vivo even in the absence of the antigen binding targeting domain because the 4-1BBL trimer would bind 4-1BB and the Fc domains would function at least to increase serum half-life. 
The constructs of Amman and Amman’s teachings regarding interchangeable elements render the elected species and the specific sequences in claim 44 (xii-o) unpatentable. Substitution and/or exchange of art-recognized alternative components in a construct taught by the prior art would have required no more than the art-recognized recombinant techniques taught by Amman and would have been expected to predictably result in an alternate construct with similar or the same functional activity with respect to the 4-1BBL trimer linked to the C-terminus of a dimerized Fc. Deletion of the Fab domains from the construct would permit an independent assessment of the activity of the dimerized Fc-linked 4-1BBL trimer, which would avoid any potential unexpected binding activity associated with the DP47 Fab component.  Therefore, the invention as a whole, including the elected species, would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Amman.  

Applicant’s Arguments
Applicant argues in the Remarks that the pharmaceutical composition cannot be obvious over the teachings of Amman because the first office action initially rejected claim 191 as anticipated by Amman’s teaching and then in the subsequent final office action indicated that the anticipation rejection was withdrawn.  Remarks at 24.  Applicant avers that the final rejection did not give any additional reasons why claim 191, which recited the pharmaceutical composition, was rejected. 
Additionally, Applicant disagrees that the ordinary artisan would have considered preparing a molecule lacking the targeting domain as a control and including it in a pharmaceutical composition.  
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing. Revised rejections have been set forth above addressing the revision of the claims to pharmaceutical compositions. 
Regarding the prior rejections of claim 191, directed to the pharmaceutical composition, it is noted that the non-final rejection mailed 22 October 2021 included that claim in the rejection under 35 U.S.C. 102, which pointed to the “teachings of Amman” regarding pharmaceutical compositions on pages 97-101 (see page 10 of the office action).  The rejection under 35 U.S.C. 103 in that office action incorporated the “teachings” (i.e., the portions of Amman identified and relied upon) from the 35 U.S.C. 102 rejection and noted that the claims, including claim 191, as directed to the elected species, were also obvious over the teachings of Amman (see paragraph bridging pages 12 and 13 of the 22 October 2021 non-final).  In addition, the statement of the rejection under 35 U.S.C 103 included claim 191.  The 20 April 2022 final office action maintained the rejection under 35 U.S.C. 103 and again indicated that the teachings of Amman were incorporated in full.  The rejection then addressed the claim amendments.  The prosecution history in no way acknowledged that pharmaceutical compositions were unobvious over the teachings of Amman.  
Regarding Applicant’s argument that one of ordinary skill in the art would not have been motivated to include a construct that was a “control” or “intermediary” in a pharmaceutical composition, this argument is also not convincing.  As an initial matter, it is noted that claims 1, 9, and 44 do not actually require any components such as a carrier or excipient.  Regarding claim 191, as noted above, Amman teaches that any of the constructs could be included in a pharmaceutical composition comprising a pharmaceutically acceptable excipient.  Lastly, the ordinary artisan routinely formulated fusion proteins of all types in pharmaceutically acceptable excipients, such as PBS.  Applicant’s arguments regarding the amended claims therefore are not convincing.  




Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643